     Case 3:19-cv-00249-MMD-WGC Document 5 Filed 05/05/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     JULIO CESAR NAVAS,                                 Case No. 3:19-cv-00249-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      JEROM M. POLAHA, et al.,
9
                                 Defendants.
10

11          Plaintiff, who is in the custody of the Nevada Department of Corrections, filed a pro

12   se complaint but did not complete an application to proceed in forma pauperis (“IFP

13   Application”) or pay the filing fee. (ECF No. 1-1.) On July 19, 2020, the Court directed

14   Plaintiff to either complete an IFP Application or pay the filing fee within 30 days. (ECF

15   No. 3.) The Court further cautioned Plaintiff that failure to comply may result in dismissal

16   of his action. (Id. at 2.) To date, Plaintiff has not complied. Accordingly, United States

17   Magistrate Judge William C. Cobb recommends that the Court dismiss this action without

18   prejudice. (ECF No. 4.) Plaintiff had until May 1, 2020 to file an objection. (Id.) Again,

19   Plaintiff has not responded or otherwise objected. The Court finds that Judge Cobb is

20   correct in recommending dismissal for Plaintiff’s failure to comply with the Court’s order to

21   either complete an IFP Application or pay the filing fee. Accordingly, the Court adopts

22   Judge Cobb’s recommendation.

23          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

24   4) is adopted.

25          It is further ordered that this action is dismissed without prejudice.

26   ///

27   ///

28   ///
     Case 3:19-cv-00249-MMD-WGC Document 5 Filed 05/05/20 Page 2 of 2


1         The Clerk of Court is directed to close this case.

2
          DATED THIS 5th day of May 2020.
3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
